Citation Nr: 1015574	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  03-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated 20 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated 20 percent disabling.  

3.  Entitlement to an increased rating for postoperative 
residuals of epicondylitis, left elbow, currently evaluated 
10 percent disabling.  

4.  Entitlement to a compensable rating for a residual shell 
fragment wound scar of the left buttock.  

5.  Entitlement to a compensable rating for a residual shell 
fragment wound scar of the left thigh.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty from July 1948 to 
September 1948 and from July 1951 to August 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and August 2004 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  

In January 2004, the Veteran presented testimony before a 
Decision Review Officer during a Regional Office hearing.  

In June 2005 and November 2008, the Board remanded the matter 
for additional evidentiary and procedural development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's low back disability is not productive of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; 
manifested by limitation of thoracolumbar forward flexion to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

2.  There is no severe recurrent subluxation or lateral 
instability of the right knee, or more than one major joint 
affected by limitation of motion.  

3.  Muscle damage to the left elbow is manifested by moderate 
impairment.

4.  The Veteran's multiple scars of the left thigh and left 
buttock are not deep and do not cause limited motion in an 
area or areas exceeding 6 square inches (39 square 
centimeters); there are no superficial scars that cause 
limited motion, in an area or areas of 144 square inches (929 
square centimeters) or greater; there are no superficial 
scars that are unstable or painful on examination; there are 
no scars that cause limitation of function of any affected 
part.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5285 - 5295 (effective through September 25, 2003), 
Diagnostic Code 5293 (effective from September 23, 2002 and 
reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285 - 5295).

2.  The criteria for a rating in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2009).

3.  The criteria for a rating in excess of 10 percent for a 
left elbow disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.21, 4.55, 
4.56, 4.71a, 4.73, 4.118, Diagnostic Code 5308 (2009).  

4.  The criteria for a compensable disability rating for a 
residual shell fragment wound scar of the left buttock have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 7800-7805 (2009).

5.  The criteria for a compensable disability rating for a 
residual shell fragment wound scar of the left thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7800-7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in December 2005.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the Veteran in 
December 2005 was not given prior to the first AOJ 
adjudication of the claim, this matter was remanded in 
November 2008, and thereafter, the RO issued another VCAA 
letter to the Veteran in January 2009.  The contents of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In January 2009, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that there is a preponderance of evidence 
against the claim for entitlement to increased ratings, any 
questions as to the appropriate effective dates to be 
assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, the Veteran's post-service VA treatment records 
and private medical records are on file.  The evidence of 
record also contains several reports of VA examinations.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal. 

Increased Rating Criteria 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Low Back

Criteria & Analysis

The Veteran has claimed entitlement to an increased rating 
for a low back disability.  The Board notes that the 
Veteran's low back disability is currently rated 20 percent 
disabling from April 12, 1988 under Diagnostic Code 5237 

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar spine is assigned a 20 percent rating, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion. 

Under Diagnostic Code 5293, when disability is moderate, with 
recurring attacks, a 20 percent evaluation is warranted.  A 
40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Under Diagnostic Code 5295, a 20 percent rating is assigned 
for lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  Finally, a maximum schedular rating of 40 
percent is awarded when lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

2)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

3)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

4)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

5)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent disability 
rating for disability with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation is 
in order.  Finally, a maximum schedular rating of 60 percent 
is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran underwent a VA examination in August 2002.  Upon 
physical examination, flexion was to 100 degrees, extension 
was to 20 degrees, and right lateral bending was 
approximately 20 degrees and left lateral bending was 
15 degrees.  The Veteran's musculature appeared fairly well 
developed on his back.  

The Veteran underwent another VA examination in July 2006.  
He reported constant pain at a level of 3 to 4 out of 10, 
which was constantly with him.  He stated that there was 
morning stiffness and pain.  He reported pain when going to 
bed which interfered with his sleep.  He denied any weakness.  
He stated that there was a decrease in the function of 
bending of his back.  He reported marked stiffness of the 
back.  He denied swelling, heat, or redness.  He stated that 
there was very good stability, and that the back was quite 
rigid.  He reported fatigability and decreased endurance 
related to the pain and the decreased function of the back.  
He stated that flare-ups gave an intensity of pain of 8 of 
10, with frequency of flare-ups relating to activity.  He 
reported back pain with bending, twisting, lifting, or 
increasing his activity level.  He stated that the duration 
of these back pains were 3 hours but may last most of the 
day, with the pain precipitated mostly by activity and 
relieved by rest.  He reported marked limitation to 
activities of daily living.  He stated that he had impacted 
activities anytime he needed to flex, extend, or rotate his 
back.  

Upon physical examination, extension was zero to 20 degrees, 
with pain throughout the entire arc.  There were no degrees 
of forward flexion.  

The Veteran underwent another VA examination in October 2006.  
He denied any activity limited by pain, weakness, fatigue or 
lack of endurance.  Upon physical examination, flexion was to 
90 degrees.  Lateral flexion was to 30 degrees on each side.  
Rotation was to 20 degrees on each side.  Straight leg 
raising was to 80 degrees on each side.  

A letter from Dr. K.M.L. dated in November 2007 reflects that 
the Veteran underwent a right L4-5 minimally invasive 
hemilaminectomy and lateral recess decompression, as well as 
a right L5-S1 far lateral foraminotomy and synovial cyst 
resection in October 2007.  

The Veteran underwent another VA examination in December 
2009.  He reported that he can no longer twist properly for a 
golf swing due to low and mid back pain which limits ball 
distance as a result.  He stated that there was a dull aching 
quality pain from the lower thorax to the coccyx along the 
spine in a strip twelve inches wide.  He reported that flares 
of pain were attributable to certain motions which may last 
for days.  He stated that activities such as vacuuming the 
house increased the pain.  He reported that pain occurred 
with lesser activities such as twisting around in bed or 
while sitting in a chair.  He stated that lifting and 
twisting or taking a chair and twisting could initiate a 
flare.  He reported that flares increased pain severity from 
a baseline of 4 out of 10 to 8 or 9 out of 10, which he 
termed "moderately" worse.  He stated that he underwent 
several surgical procedures on the spine.  He reported 
penetrating trauma to the spine.  He stated that there was 
acute central lumbar pain with unexpected "tweaks"; gradual 
with anticipated exertion.  He reported sharp "tweaks" and 
slowly diminishing ache.  He stated that the pain was mild, 
lasting hours and occurring weekly to monthly.  He reported 
moderate flare-ups occurring weekly or more often, lasting 
hours and occasionally days.  He estimated that pain was 
moderately worse during flare-ups, but stated that the 
additional limitation to activity was severe when present.  
He denied any incapacitating episodes.  He stated that he was 
able to walk more than a quarter mile but less than one mile.  

Upon physical examination, there was no gibbus, kyphosis, 
lumbar flattening, lumbar lordosis, scoliosis, reverse 
lordosis, or thoracolumbar spine ankylosis.  There was no 
muscle spasm, localized tenderness or guarding severe enough 
to be responsible for abnormal gait or abnormal spinal 
contour.  Flexion was zero to 90 degrees, extension was zero 
to 15 degrees, left lateral flexion was zero to 15 degrees, 
left lateral rotation was zero to 30 degrees, right lateral 
flexion was zero to 15 degrees, and  right lateral rotation 
was zero to 30 degrees.  There was objective evidence of pain 
on active range of motion.  There was objective evidence of 
pain following repetitive motion.  There were no additional 
limitations after three repetitions of range of motion.  Pain 
began at 50 degrees upon flexion; 5 degrees upon extension; 
and zero degrees upon right and left lateral flexion, but it 
did not increase toward 30 degrees.  

The examiner diagnosed lumbosacral spondylosis without 
myelopathy, lumbar intervertebral disc displacement without 
myelopathy, lumbosacral intervertebral disc degeneration, 
acquired lumbar spondylolisthesis, and idiopathic peripheral 
neuropathy of the left lower extremity.  The examiner noted 
that the low back problem had severe effects on chores and 
sports, moderate effects on shopping, exercise, recreation, 
and dressing, mild effects on traveling and toileting, and no 
effects on feeding, bathing, and grooming.  The examiner 
found no weakness, fatigue, and/or incoordination of the 
lumbosacral spine.  The examiner found no evidence of sciatic 
nerve dysfunction, sensory or motor.  The examiner found no 
evidence of intervertebral disc syndrome requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
examiner opined that lumbar spine pain limits function both 
following activity which lasts less than one day and during a 
flare induced by activity but which lasts for several days.  
The examiner also opined that lumbar spine impairment does 
not cause inability to obtain and retain substantially 
gainful employment.  The examiner noted that the Veteran was 
retired by age or duration of work.  

Applying former Diagnostic Code 5295 to the lumbar spine, the 
Board finds that the Veteran does not have severe lumbosacral 
strain, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  For example, at the August 2002 VA 
examination, the Veteran's right lateral bending was 
approximately 20 degrees and left lateral bending was 15 
degrees.  

There are no documented ranges of pertinent spinal motion 
which meet the requirements for a rating in excess of 20 
percent under the new General Rating Formula for Diseases and 
Injuries of the Spine.  There is no suggestion of favorable 
or unfavorable ankylosis of the entire thoracolumbar spine.  
No higher rating is warranted under these criteria.

Likewise, the evidence does not show severe intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months to warrant a higher rating under Diagnostic 
Code 5243.  

There have been no findings of any neurologic abnormalities 
associated with the Veteran's lumbar spine disability.  Thus, 
based on the record as it now stands, there is no persuasive 
evidence of any neurologic manifestations associated with the 
lumbar spine disability which require separate compensable 
ratings.

The Board acknowledges that the Veteran, in advancing this 
appeal, is asserting that a disability rating in excess of 20 
percent for a low back disability is warranted as he contends 
that the severity of the back disability is greater than what 
is reflected by the disability rating.  In this case, there 
is a preponderance of the evidence against finding pertinent 
symptomatology which meets the applicable criteria for a 
rating in excess of 20 percent for the Veteran's low back 
disability.  A higher rating for this disability is not 
warranted at any time during the period contemplated by this 
appeal. 

Thus, there is a preponderance of the evidence against the 
claim for an increased evaluation.  As a result, the Board 
finds that the benefit-of-the-doubt doctrine is not 
applicable, and the Veteran's claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.3, 4.7.  



Right Knee

Criteria & Analysis

The Veteran has claimed entitlement to an increased rating 
for a right knee disability.  The Board notes that the 
Veteran's right knee osteoarthritis is rated noncompensable 
from April 12, 1988 and 20 percent disabling from May 31, 
2002, under Diagnostic Code 5259-5257.  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 
45 degrees, is rated 50 percent disabling; extremely be rated 
60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  
Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 30 degrees 
is rated 20 percent disabling; and flexion of the leg limited 
to 15 degrees is rated 30 percent disabling.  38 C.F.R. 
§ 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be 
granted based on limitation of flexion (Diagnostic Code 5260) 
and limitation of extension (Diagnostic Code 5261) of the 
same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 15 
degrees is rated 20 percent disabling; extension of the leg 
limited to 20 degrees is rated 30 percent disabling; 
extension of the leg limited to 30 degrees is rated 40 
percent disabling; and extension of the leg limited to 45 
degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  
See VAOPGCPREC 09-04 (separate ratings may be granted based 
on limitation of flexion (Diagnostic Code 5260) and 
limitation of extension (Diagnostic Code 5261) of the same 
knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
moderate knee or ankle disability is rated 20 percent 
disabling; and malunion of the tibia and fibula with marked 
knee or ankle disability is rated 30 percent disabling.  
Nonunion of the tibia and fibula with loose motion, requiring 
a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in August 2002.  He 
reported that the knee occasionally locked and that fairly 
frequently the knee felt unstable.  He stated that he had 
trouble walking safely on the knee.  He reported some 
swelling sometimes much more than others.  He stated that 
swelling usually occurred after any unusual activity.  He 
reported being able to walk approximately one mile slowly, 
but that he could no longer ride a bicycle.  

Upon physical examination, range of motion of the knee was 
zero to 120 degrees.  The knee was somewhat deformed and 
there was some swelling on the lateral aspect on the side of 
the patella, which was quite tender.  McMurray's and Lachman 
sign were normal.  The examiner believed that the Veteran 
developed osteoarthritis in the knee probably secondary to 
cartilage damage while in the service.  

The Veteran underwent another VA examination in October 2006.  
He denied any flare ups.  He stated that activity was not 
limited by pain, weakness, fatigue or lack of endurance.  
Upon physical examination, flexion was to 125 degrees.  There 
was full extension to each side.  There was no pain with 
patellar movement.  Collateral and cruciate ligaments were 
intact.  

The Veteran underwent another VA examination in December 
2009.  He reported that pain was progressively worse over the 
last decade.  He stated that impaired mobility was 
progressive.  He reported functional limitation on standing 
was aching pain and reduced time.  He stated that functional 
limitation on walking was aching pain and reduced distance.  
He reported that the right knee pain maintained a constant 
aching quality that was frequently worsened by activity.  He 
stated that there was a sharp pain in the right knee when 
twisting from right to left and simultaneously bearing weight 
on the right leg.  He observed increased pain for a time 
after walking for exercise.  He denied chronic or recurrent 
stiffness, deformity, and swelling about the right knee.  He 
reported a sense of "catching" at times without being able 
to recall the exact movement.  He stated that pain did not 
flare except upon a specific recognizable right knee stress 
event.  He denied spontaneous increases in pain.  He admitted 
to repeatedly aggravating the right knee pain, with each 
aggravation resulting in exacerbated pain lasting from hours 
to days depending on the degree of stress in question.  He 
denied that exacerbations of pain were accompanied with 
swelling, heat, redness, tenderness or drainage.  He denied 
that flare of pain was accompanied by weakness or fatigue, 
speed of movement, or incoordination.  He denied that the leg 
failed to flex or extend as far as needed even when limited 
by pain.  He denied right knee deformity, giving way, 
instability, stiffness, weakness, incoordination, decreased 
speed of joint motion, episodes of dislocation or 
subluxation, locking episodes, effusion, or symptoms of 
inflammation.  He reported that flare up symptoms were 
moderate, occurring weekly, lasting hours.  He stated that 
precipitating factors for flare ups were walking, mild 
aching; and twisting, momentarily severe, followed by mild 
residual aching.  He reported that pain and speed of movement 
were moderately worse upon flare ups.  He denied any effect 
of flare ups on weakness, fatigue, or incoordination.  

Upon physical examination, the examiner found lateral joint 
margin tenderness.  There were no bumps consistent with 
Osgood-Schlatter's disease.  There was no crepitation, mass 
behind the knee, grinding, instability, patellar abnormality, 
locking, effusion, dislocation, or surgically absent 
meniscus.  The examiner noted clicks or snaps and meniscus 
abnormality, as well as evidence of a tear.  McMurray's test 
was positive.  There was no objective evidence of pain with 
active motion on the right knee.  Flexion was zero to 125 
degrees and extension was normal.  There was no objective 
evidence of pain following repetitive motion or additional 
limitations after three repetitions of range of motion.  
There was no joint ankylosis.  There was normal ten degree 
internal and external rotation of the right tibia on the 
femur.  Medial and lateral joint lines of the right knee did 
not gap with valgus and varus stress.  There was mild 
tenderness in the lateral joint line of the right knee.  The 
Veteran was able to actively extend both knees straight while 
standing and while seated.  There was a barely audible and a 
minimal palpable "click" on passive right knee flexion 
followed by extension with knee stressed in valgus position 
and the leg externally rotated.  The "click" was not 
consistently elicited.  With the Veteran laying prone, pain 
in the knee was elicited upon right knee compression and pain 
in the knee was relieved upon right knee distraction.  

The examiner diagnosed localized right knee osteoarthritis, 
and unspecified derangement of the right lateral meniscus.  
The examiner noted that there were no effects of the right 
knee problem on usual occupation because the Veteran was 
retired based on eligibility by age or duration of work.  The 
examiner noted that pain and weakness of soft tissues 
surrounding the left knee increased the Veteran's conscious 
tendency for a relatively greater use of the right knee.  The 
examiner was not certain of any effect from left knee 
collateral or cruciate ligament laxity relatively forcing 
greater use of the right knee.  The examiner opined that 
right knee instability is not caused by or a result of 
recurrent subluxation or lateral instability.  The examiner 
reasoned that the physical examination did not suggest 
collateral ligament or cruciate ligament instability.  The 
physical examination suggested a meniscus deterioration.  The 
examiner opined that the impairment of the right knee is 
slight to moderate in its extent and is not severe in its 
extent.  The examiner opined that there is disuse fatigue of 
the muscles surrounding the right knee that leads to weakness 
upon prolonged use of the right knee and limits sustained use 
of the right leg.  This fatigue and resulting weakness 
imposed an additional stability dysfunction.  The examiner 
opined that the right knee semilunar cartilage is damaged 
with resulting pain and not with resulting locking or 
effusion.  The examiner reasoned that physical examination 
suggested meniscus deterioration by virtue of McMurray 
test/reduction maneuver and compression/distraction maneuver.  
The examiner opined that there is degenerative joint disease 
affecting the right knee.  The examiner reasoned that 
degenerative joint disease is manifest by signs of meniscus 
degeneration.  The examiner opined that the factors of 
weakness, fatigue and pain due to right knee degenerative 
joint disease limit flexion.  The factor of incoordination 
due to right knee degenerative joint disease does not limit 
flexion.  The factors of weakness, fatigue, incoordination 
and/or pain due to right knee degenerative joint disease do 
not limit extension.  The examiner noted there was no 
incoordination dysfunction of the right knee.  Fatigue is not 
a range of motion limiting function of the right knee by 
DeLuca standards.  The examiner opined that there is disuse 
fatigue of the muscles surrounding the right knee that leads 
to weakness upon prolonged use of the right knee and limited 
sustained use of the right leg.  This fatigue and resulting 
weakness imposed an additional stability dysfunction.  The 
examiner opined that there are additional limits on 
functional ability during flare-ups of pain.  

There is no objective evidence that a rating in excess of 20 
percent for the right knee is warranted under the criteria 
set out in DC 5257, the diagnostic code under which the 
Veteran was rated, or any other diagnostic codes.  There is 
no evidence of severe recurrent subluxation or lateral 
instability of the right knee, ankylosis, locking, removal of 
the semilunar cartilage, impairment of the tibia and fibula, 
genu recurvatum, or any compensable limitation of motion.  
For example, the December 2009 VA examiner opined that right 
knee instability is not caused by or a result of recurrent 
subluxation or lateral instability.  The examiner also noted 
damaged semilunar cartilage, and there was no finding of 
removed semilunar cartilage.  

When evaluating musculoskeletal disabilities on the basis of 
limitation of motion, functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is to be considered in the determination of 
the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 
4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  The Veteran has 
reported pain in the right knee.  However, the 20 percent 
rating takes into consideration the Veteran's complaints of 
knee pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 
and 4.59 do not provide a basis for a higher rating.  See 
DeLuca, 8 Vet. App. at 204-07.

There is a preponderance of the evidence against the claim 
for increase; there is no doubt to be resolved; and an 
increased rating is not warranted.

Left Elbow

Criteria & Analysis

The Veteran has claimed entitlement to an increased rating 
for a left elbow disability.  The Board notes that the 
Veteran's left elbow disability is rated 10 percent disabling 
from April 12, 1988 under Diagnostic Code 5308.  

Evaluation of muscle disabilities:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Moderate disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56 (2009).

The Veteran underwent a VA examination in August 2002.  He 
reported elbow tenderness and pain.  He stated that it was 
very tender over the lateral epicondyle and clearly the 
muscles were transplanted farther lateral of the elbows than 
they were initially.  He reported tenderness over the medial 
aspect of the elbow.  The examiner assessed mild restriction 
in left elbow range of motion.  

The Veteran underwent another VA examination in October 2006.  
He reported that he could not fully extend his left elbow.  
He stated that rotation was limited by pain and the Veteran 
got pain with lifting.  He reported that activity was limited 
by pain, not by weakness, fatigue or lack of endurance.  He 
denied any flare-ups.  

Upon physical examination, flexion was to 130 degrees.  There 
was 10 degrees short of full extension.  Internal rotation 
was 90 degrees to each side.  External rotation was to 45 
degrees, with slight pain.  

The Veteran underwent another VA examination in December 
2009.  He reported that the present range of motion 
limitation affecting the left elbow was an untoward effect of 
surgically treating a lateral epicondylitis.  He stated that 
this acquired range of motion restriction represented a 
significant increase over a congenital range of motion 
restriction known before surgery.  He reported that the 
acquired range of motion limitation significantly afflicted 
his left elbow range of motion and adversely affected the 
optimal use of muscles of the back of the forearm with pain.  
He stated that the inability to fully supinate the left 
forearm affected the optimal use of the upper extremities, 
and that he must make body attitude adjustments to 
accommodate the restricted left elbow range of motion.  He 
reported that repetitive vigorous extensor/supinator use of 
the left arm caused pain in the dorsal forearm muscles.  

Upon physical examination, there was limited supination.  
There was no objective evidence of pain with active motion on 
the left side.  Flexion was zero to 145 degrees, extension 
was to zero degrees, pronation was zero to 85 degrees, and 
supination was listed as to 05 degrees, although the 
supination reading listed was apparently a typographical 
error.  The examiner diagnosed lateral epicondylitis.  The 
muscles involved were the extensor/supinator group, left 
forearm.  The left forearm supination function was restricted 
to less than 10 degrees from neutral position.  Strength in 
supinating from prone to the limit of supine was good.  The 
radial nerve subserving the superficial dorsal forearm 
muscles that extend the wrist and fingers was affected, as 
was the posterior interosseous nerve subserving deep dorsal 
forearm muscles that supinate the forearm and extend the 
thumb and index finger.  Left elbow surgical scar was not 
painful or tender to touch.  The scar was not adherent and 
there were no separate entry and exit scars.  There were no 
residuals of nerve damage, tendon damage, bone damage, 
finding of muscle herniation, or loss of deep fascia or 
muscle substance.  There was no limitation of motion of any 
joint by muscle disease or injury.  

The examiner opined that elements of weakness, fatigue, 
incoordination, and/or pain due the service-connected 
residuals of left elbow surgery caused orthopedic limitation 
of function.  The examiner reasoned that an impaired 
bilateral supination function of both forearms was 
acknowledged to be equal bilaterally upon entering military 
service.  Pain occurred in the left forearm supinator muscle 
group with repetitive supination function.  Reduced range of 
motion and use pain with left forearm supination function was 
not apparent before left elbow surgery.  Therefore, but for 
the left elbow surgery, the Veteran would not have reduced 
range of motion and use pain with left forearm supination 
function.  Left forearm/wrist extensor muscle group function 
was affected and contributed to left forearm/wrist pain 
referred to with the supinator muscle group; but for the left 
elbow surgery, the Veteran's pain would also not occur; 
however, there is no forearm/wrist extensor dysfunction on 
physical examination.   

Based on the findings reported, the Board concludes that 
postoperative residuals of epicondylitis, left elbow, are 
moderate in degree.

Regarding nerve impairment, the Board notes that the December 
2009 VA examiner found that there were no residuals of nerve 
damage.

Regarding muscle impairment, the evidence demonstrates that 
the Veteran does not have a moderately severe or severe 
muscle injury.  For example, the December 2009 VA examiner 
made a finding of no muscle herniation.  

Moreover, the evidence does not suggest loss of deep fascia, 
or muscle substance.  The December 2009 VA examiner noted 
that there was no loss of deep fascia or muscle substance.  

On balance, the Board finds that the moderately severe 
impairment is not shown. Thus, the criteria for a rating 
higher than 10 percent are not met.



Rating Criteria for Scars

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. 
§ 4.118.  Diagnostic Code 7804 also directs the rater to see 
38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Left Buttock & Left Thigh

Factual Background & Analysis

The Veteran has claimed entitlement to an increased rating 
for a left buttock disability.  The Board notes that the 
Veteran's left buttock disability is rated noncompensable 
from April 12, 1988 under Diagnostic Code 7802.  The Veteran 
has claimed entitlement to an increased rating for a left 
thigh disability.  The Board notes that the Veteran's left 
thigh disability is rated noncompensable from April 12, 1988 
under Diagnostic Code 7804.  

The Veteran underwent a VA examination in October 2006.  He 
reported that sitting for one to two hours led to buttock 
pain.  He denied any problems with left thigh scar.  The 
examiner diagnosed gunshot wound to the left buttock and left 
thigh with well-healed scars without adherence of underlying 
tissue and no history of breakdown and no loss of underlying 
muscles.  

The Veteran underwent another VA examination in January 2008.  
No Group 13 muscles were injured; muscle strength was zero.  
Group 14 muscles injured were Sartorius, rectus femoris, 
vastus externus, vasus intermedius, vastus internus, and 
tensor fasciae latae; muscle strength was 4.  There was no 
tissue loss.  No Group 15 muscles were injured; muscle 
strength was zero.  No Group 16 muscles were injured; muscle 
strength was zero.  Group 17 muscle injured was gluteus 
maximus; muscle strength was 4.  There was no tissue loss.  
There were no Group 18 muscles injured; muscle strength was 
zero.  

The Veteran underwent another VA examination in December 
2009.  The examiner noted a 3 inch surgical scar on the left 
buttock.  The scar was not painful or tender to touch, 
adherent, and there were no separate entry and exit scars.  
There were no residuals of nerve damage, tendon damage, bone 
damage, muscle herniation, or loss of deep fascia or muscle 
substance.  

Applying the relevant Diagnostic Codes, the Board finds that 
the criteria for a compensable disability rating have not 
been met.  There are no scars that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 square centimeters).  There are no superficial scars that 
do not cause limited motion, in an area or areas of 144 
square inches (929 square centimeters) or greater.  There are 
no superficial scars that are unstable or painful on 
examination.  Finally, there are no scars that cause 
limitation of function of affected part.  For example, the 
December 2009 VA examiner noted that the 3 inch surgical scar 
on the left buttock was not painful or tender.  

There is a preponderance of the evidence against the claims 
for compensable ratings; there is no doubt to be resolved; 
and a compensable rating is not warranted.  

Extra-Schedular Criteria

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 20 percent for a low back 
disability is not warranted.  

An evaluation in excess of 20 percent for a right knee 
disability is not warranted.  

An evaluation in excess of 10 percent for postoperative 
residuals of epicondylitis, left elbow, is not warranted.  

A compensable evaluation for a residual shell fragment wound 
scar of the left buttock is not warranted.  

A compensable rating for a residual shell fragment wound scar 
of the left thigh is not warranted.  

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


